Arnold, C. J.,
delivered the opinion of the Court. '
Statutes exempting persons or property from taxation, being in derogation of the soverign authority add of common right, are, according to all the authorities, strictly construed. As taxation is the rule and exemption the exception, the intention to create an exemption must be expressed in clear and unambiguous terms; and it cannot be taken to have been intended, when the language of the statute on which it depends' is doubtful or uncertain. Legislation, which relieves any species of property from its due proportion of the burdens of government, must be so clear that there can be neither reasonable doubt nor controversy in regard to its meaning. Cooley, on Taxation, 2d Ed., 204; Bailey v. Magwire, 22 Wall., 215; Vicksburg, Shreveport & Pacific Railroad Co. v. Dennis, 116 U. S., 665; Frantz v. Dobson, 64 Miss., 631.
In the light of these principles, we are unable to find any thing in the charter of appellant to warrant the exemption claimed in this case. It is quite plain to us, that the exemption created by Section 8- of appellants’ charter, Acts of 1882, page 141, was intended to commence from and after the completion of a railroad to the Mississippi river, and was to continue thereafter for twenty years, if the road was completed to the river in five years from the date of the approval of the act, but liable to be diminished by whatever time beyond five years was consumed in the completion of the road to the riVer.
' At the time appellants’ charter was enacted, as now, railroads in process of construction and not finished and used for profit, were not taxable under the general laws of the State. Code, Sec. 608; and this may account for the charter providing exemption from taxation after the completion of the road, and none during the period of its construction.

Affirmed.